                                                                              2 9 2019
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                             DISTRICT ^

CHRISTOPHER EZEH,
                                                          DECISION AND ORDER
                       Plaintiff,
              V.                                          6:I3-CV-6563 EAW


ROBERT WILKIE,' Secretary ofthe
Department of Veterans Affairs,

                       Defendant.



                                    INTRODUCTION


      Pro se plaintiff Christopher Ezeh ("Plaintiff), a former employee ofthe Department

of Veterans Affairs (the "VA"), commenced this employment discrimination action in

October 2013. (Dkt. I). Currently pending before the Court are the parties' competing

motions for summary judgment. (Dkt. 183; Dkt. 189). For the reasons set forth below.

Plaintiffs motion for summary judgment is denied and Defendant's motion for summary

judgment is granted.

                   FACTUAL AND PROCEDURAL BACKGROUND


1.     Factual Background


      Plaintiff is a naturalized citizen of the United States of America who was bom in

Nigeria and is Roman Catholic. (Dkt. 195 at 14). In March 2011, Plaintiff was hired by

the VA Medical Center in Canandaigua, New York (the "Canandaigua VA")as a part-time

Catholic chaplain. {Id. at 15-16; Dkt. 189-4 at 2, II).



'     Defendant Robert Wilkie has been substituted pursuant to Fed. R. Civ. P. 25(d).
                                           - I -
        A.     Payroll Issues and Denial of Request for Waiver


        Melody Christensen ("Christensen"), a civilian payroll technician at the

Canandaigua VA,testified^ that as a part-time chaplain, Plaintiff was required to sign in on

a time sheet. (Dkt. 189-7 at 16). Christensen testified that this was standard procedure for

all part-time chaplains. {Id.). Similarly, Dawn Crane, an administrative assistant at the

Canandaigua VA,has stated in a sworn affirmation that all part-time chaplains are required

to utilize sign-in sheets. {Id. at 25). Defendant has submitted copies oftime sheets showing

sign-in information for multiple part-time chaplains, including Plaintiff(Dkt. 189-4 at 75-

76), and has identified at least five other part-time chaplains, including Robert Searle

("Searle"), who were required to track their hours on sign-in sheets (Dkt. 189-7 at 132,

174).

        Christensen further testified that when Plaintiffwas initially hired, an error was made

by an unknown employee of the Canandaigua VA, and Plaintiff was incorrectly recorded

as a full-time employee in the payroll system. {Id. at 17). As a result ofthis error. Plaintiff

was underpaying for his health insurance, because full-time employees receive a greater




^       Christensen and several other Canandaigua VA employees provided sworn
testimony in connection with Plaintiffs complaints to Geraldine Clark, an Equal
Employment Office Investigator with the Department of Veterans Affairs Office of
Resolution Management. The information set forth in this sworn testimony could be
presented in an admissible form at trial, and it is therefore proper for the Court to consider
it on the instant motions for summary judgment. See U.S. Underwriters Ins. Co. v. Liberty
Mut. Ins. Co., No. 98 CIV. 8168(MBM),2001 WL 521809, at *2 n.l (S.D.N.Y. May 16,
2001)(certified transcripts of sworn testimony from another proceeding are admissible on
a motion for summary judgment because they have "the same evidentiary value and
safeguards as affidavits provided for in Rule 56(e)"(quoting Shulins v. New England Ins.
Co., 360 F.2d 781,785(2d Cir. 1966))).
                                             -2-
benefit with respect to their health insurance premiums. (Jd.). Plaintiffs federal tax

exemptions were also incorrectly recorded at the time of hire, which resulted in an

underpayment of federal tax withholding. {Id. at 18). A third payroll error resulted in

Plaintiff receiving an overpayment in 2011—a timekeeper at the Canandaigua VA had

incorrectly paid Plaintiff for his lunch break and/or incorrectly recorded him as working

eight hours when he actually worked four hours. {Id. at 20). These payroll errors continued

through December 2011, resulting in a significant overpayment to Plaintiff. (Dkt. 189-4 at

81).

       In March 2012,Penny Dawson("Dawson"), an accountant at the Canandaigua VA,

submitted to the VA's Committee on Waivers and Compromises(the "Waiver Committee")

a Referral on Indebtedness requesting that Plaintiffs overpayment be waived. {Id. at

78-81). Christensen assisted with preparing the form and also submitted an email to the

Waiver Committee explaining the situation. {Id.). Christensen had no knowledge of

Plaintiffs religion or national origin. (Dkt. 189-7 at 16).   Nothing in the Referral on

Indebtedness submitted to the Waiver Committee notes Plaintiffs national origin, or

religion. (Dkt. 189-4 at 78-81).

       On May 3, 2012, the Waiver Committee denied the request that Plaintiffs

overpayment be waived. {Id. at 83-84). The Waiver Committee explained that it did not

find that Plaintiff was at fault and that the overpayment was the result of administrative

error. {Id. at 84). However, the Waiver Committee found that it was Plaintiffs obligation

to review his earnings statements for accuracy and that he had not done so. {Id.).

Accordingly, the Waiver Committee concluded that it would be "against equity and good

                                           -3-
conscience and not in the best interest ofthe government" to waive Plaintiffs indebtedness.

(Id.).

         B.     Plaintiffs Employment at the Canandaigua VA

         Shortly after Plaintiff started at the Canandaigua VA, protestant chaplain Pamula

Royal ("Royal") reported an incident in which she asked for Plaintiffs assistance in

covering an invocation and benediction, and Plaintiff yelled at her that she was not his boss

and could not tell him what to do. (Dkt. 189-7 at 159-60).^

         In July 2011,Plaintiff was informed that he could not use VA letterhead for personal

correspondence. (Dkt. 189-4 at 19). Plaintiff also used the Canandaigua VA's address to

send copies of a book he authored to officials, including the Vice-President of the United

States (id. at 15, 17), and placed his personal website in his VA signature block (id. at 21).

In November 2011,Plaintiffreceived a performance evaluation in which he was rated "fully

successful," where the choices were outstanding, excellent, fully successful, minimally

satisfactory, and unsatisfactory. (Id. at 86-96).

         In January 2012, Searle was promoted to supervisory chaplain at the Canandaigua

VA and became Plaintiffs direct supervisor. (Dkt. 195 at 16). Patricia Lind ("Lind"), the




^        The Court discusses various complaints made against Plaintiff in its assessment of
this case. To be clear, the Court does not treat these complaints as true. Instead, the Court
has noted their existence in order to provide the necessary context in which various
decisions about Plaintiffs VA employment were made. See Lane v. Sotheby Parke Bernet,
Inc., 758 F.2d 71, 72(2d Cir. 1985)(considering the fact that there had been "complaints
about numerous problems people were having with [the plaintiff]" in determining whether
a primafacie discrimination case existed).
                                             -4-
Associate Director of Patient/Nursing Services at the Canandaigua VA, oversaw the

chaplain service and was Searle's direct supervisor after January 29, 2012. {Id.).

       In March 2012, Father Martin Smith-Soucier ("Smith-Soucier"), who served as a

full-time Catholic chaplain at the Canandaigua VA,was reassigned to a VA facility in Ohio.

{Id. at 17). The parties dispute what happened next. Defendant maintains that Searle asked

Plaintiff if he would work additional hours while a full-time replacement for Smith-Soucier

was sought (Dkt. 189-7 at 173-74), while Plaintiff contends that he was made a full-time

employee (Dkt. 195 at 17). In support of this contention. Plaintiff points to an email that

he authored on March 28, 2012, in which he set forth his understanding of the duties he

would be taking on in Smith-Soucier's absence. (Dkt. 94-1 at 4-8). However, nothing in

this email states that Plaintiff is going to become a full-time employee, as opposed to

temporarily handling Smith-Soucier's duties. To the contrary. Plaintiff states in the email

that Searle had asked him "temporarily to add [Smith-Soucier's] Thursday, Saturday and

Sunday duty hours to [his] duty hours." {Id. at 8). In other words. Plaintiffs own

documentation contradicts his claim that he was made a permanent, full-time employee

when Smith-Soucier left in March 2012. There is no documentation in the record to support

the claim that Plaintiff became a full-time employee in March 2012.

       Donna Crouse ("Crouse"), who was the Canandaigua VA's Human Resources

Manager during the relevant time period, testified that pursuant to VA policy, Smith-

Soucier's position could not simply be filled by Plaintiff. (Dkt. 189-7 at 35). Lind further

explained that before the position could be filled, she first had to get permission from the

VA's resource board to hire a full-time chaplain and that the position then had to be posted.

                                           -5 -
{Id. at 135). Christensen also testified that Plaintiff was never made a full-time employee,

but instead agreed to work extra hours to provide additional coverage. {Id. at 17).

       In early April 2012, Plaintiff reported to Searle and Lind an incident with a VA

volunteer named Ed Moeller ("Moeller") in which Moeller allegedly stated that he hated

Plaintiff, hated Plaintiffs accent, and hated the way Plaintiff talked, and that he was going

to try to have Plaintiff fired. (Dkt. 189-4 at 99). This incident was investigated by Searle

and Lind, and Searle met with the head of volunteer services to discuss the matter. (Dkt.

189-7 at 136, 180). Searle also met directly with Moeller and told him that he was not

permitted to treat Plaintiff in any kind of a negative fashion. {Id. at 179). Edmund Flick, a

Supervisory Human Resources Specialist at the Canandaigua VA, gave sworn testimony

stating that Searle had consulted with him about the proper manner in which to handle

Plaintiffs complaint regarding Moeller and that Searle had handled the matter

appropriately. {Id. at 104). Contemporaneous email records show that Searle informed

Plaintiff on April 10, 2012, that he spoken to Moeller and that the situation had been

resolved. (Dkt. 189-4 at 98).

       Royal reported another incident with Plaintiff on April 8, 2012,in which she locked

her keys inside her office and Plaintiff refused to unlock the door and allow her inside,

forcing her to call the Canandaigua VA Fire Department for assistance. (Dkt. 189-4 at 23;

Dkt. 189-7 at 160). Royal also made a written complaint in which she reported that Plaintiff

had forced a veteran to take communion after the veteran "clearly stated that he didn't feel

well and did not want Communion that day." (Dkt. 189-4 at 29).



                                           -6-
       Also in April 2012, Searle received complaints from VA Chaplain Service

volunteers that Plaintiff was trying to collect their keys. {Id. at 25). In a written

memorandum,Searle noted that he had spoken to Plaintiffto ask him about the key situation

and that Plaintiff claimed that Smith-Soucier had told him to collect the keys. {Id.).

However, Searle contacted Smith-Soucier, who denied having given Plaintiff any such

instruction. {Id.). In an email dated May 14, 2012, Smith-Soucier confirmed that he had

not told Plaintiff to collect the keys and further stated that he had "found that you cannot

rely upon [Plaintiff] to be truthful." (Dkt. 189-4 at 27).

       On April 29, 2012, VA nurse Shannon Cicero ("Nurse Cicero") made a written

complaint to Searle in which she stated that Plaintiff had become angry with VA staff and

insisted that Catholic veterans only be taken to Catholic mass, even if they requested to

attend protestant services. {Id. at 31). Nurse Cicero stated that "[t]he staff is not treated

with respect or common courtesy by [Plaintiff]." {Id.). In the same time frame, Searle was

informed by many longtime volunteers that they did not want to work with Plaintiff because

he was rude and condescending. (Dkt. 189-7 at 182).

       Also at some point in April 2012, Searle met with Father Condon of the Rochester

Catholic diocese, to discuss Plaintiffs performance during his former employment with the

diocese. {Id. at 186). Father Condon told Searle that Plaintiff had performance issues while

employed by the diocese. {Id.).

       On May 3,2012,Searle met with Plaintiffto review Plaintiffs responsibilities. (Dkt.

189-4 at 33). Searle's written report of the meeting indicates that he told Plaintiff he had

received some "concerns" about Plaintiff and that Plaintiff became "very angry and

                                            -7-
insubordinate," and refused to attend a scheduled meeting with the union steward the

following day. {Id.). Later that day, Searle sent an email to Plaintiff reiterating that a

meeting had been scheduled for May 4, 2012, at 1:00 p.m., to discuss concerns that had

been presented to him regarding Plaintiff, and informing Plaintiffthat Plaintiffcould choose

whether to have a union steward present. {Id. at 35). Searle's scheduling of the May 4th

meeting was consistent with the VA's standard procedure for handling complaints against

staff. (Dkt. 189-7 at 105-06). Plaintiffsent an email to Searle at 8:28 a.m. on May 4,2012,

in which he stated that he would not be attending the May 4th meeting because he did not

believe he'd been afforded enough time to consult with the union. (Dkt. 189-4 at 35).

Plaintiff was given written notice from Searle and Grouse, among others, that he was

required to attend the meeting. {Id. at 37).

       Cathem Boylan("Boylan"), who was then the acting ChiefNurse at the Canandaigua

VA, would sometimes fill in for Lind as supervisor of the chaplains in Lind's absence.

(Dkt. 189-7 at 11). Lind asked Boylan to attend the May 4th meeting in her place. {Id.).

When Plaintiff did not appear at the May 4th meeting, Boylan sought out Plaintiff to ask if

they could reschedule for later in the day. {Id.). In a memorandum dated May 7, 2012,

Boylan recorded that Plaintiff became loud and angry when she spoke with him and that

she therefore ended the exchange. (Dkt. 189-4 at 106).

       On May 4, 2012, a posting was made on USAJobs for a full-time Roman Catholic

Staff Chaplain at the Canandaigua VA. {Id. at 39). Plaintiff applied for this position and

was deemed qualified, but it was ultimately decided that the pool of applicants was too

small and that the VA would continue to recruit for the position. (Dkt. 189-7 at 116).

                                               -8-
       On May 6, 2012, Plaintiff made a second complaint against Moeller, claiming that

Moeller had grabbed Plaintiffs arm while Plaintiff was attempting to move a veteran in a

wheelchair. {Id. at 187). This complaint was fully investigated, including being referred

to the VA's disruptive behavior committee, and Plaintiffs claim was ultimately determined

to be unfounded. {Id. at 187-88). In an interview with clinical neuropsychologist Claudiu

Dumitrescu ("Dumitrescu"), a member of the disruptive behavior committee. Plaintiff

became agitated to the point that he shouted at Dumitrescu and slapped the desk. (Dkt. 189-

4 at 60). Plaintiff and Moeller were separated from working together as a result of

Plaintiffs complaints. (Dkt. 189-6 at 52).

       On May 10, 2012, Searle sent an email to Andrea Gray in the Canandaigua VA's

human resources department in which he explained that he had received numerous staff

complaints regarding Plaintiffs insistence that Catholic veterans not be allowed to attend

protestant services, even if the veterans asked to do so, and that they be required to attend

Catholic services. (Dkt. 189-4 at 45). Searle noted that there had been an incident in which

Plaintiff had taken a veteran who was a convicted pedophile to a community Mass where

children were present, in direct violation of the veteran's parole conditions. {Id.). Searle

indicated that the staff had voiced reluctance to address the issue directly with Plaintiff

because he "escalates so quickly in his tone[.]" {Id.). Searle noted that he was concerned

that Plaintiff was potentially violating the veterans' right to religious freedom. {Id.).

       On May 11,2012, a meeting was held with Lind, Searle, Plaintiff, and other staff, to

discuss the complaints against Plaintiff. {Id. at 47-48). Another meeting with Searle, Lind,

and Plaintiff was held on May 17,2018, at Plaintiffs request. {Id. at 50). In this meeting,

                                             -9-
Plaintiff asserted that it was inappropriate for Searie to supervise him because Searle was

not Catholic and stated that he needed at least a week's notice before any meeting with

Searle. {Id.). In a contemporaneous memorandum, Lind recorded that Plaintiff had used

inflammatory language and been argumentative throughout the meeting, {Id. at 51).

        On May 18, 2012, Plaintiff contacted a counselor at the VA's Office of Resolution

Management("ORM")claiming discrimination based on religion and national origin. (Dkt.

189-6 at 16-19).

        In early June 2012, Royal reported an incident to Lind and Searle in which a veteran

was upset because Plaintiff had taken a protestant bulletin from him and thrown it in the

trash. (Dkt. 189-4 at 57; Dkt. 189-7 at 160).

        On June 21, 2012, Lind directed Plaintiff to attend a meeting and informed him that

he was welcome to bring a union representative. (Dkt. 189-7 at 143). Plaintiff asked to

reschedule the meeting and was told that he was required to attend. {Id.). Boylan, Lind,

Plaintiff, and several union representatives were present at the meeting. {Id.). At the

meeting, Plaintiff was informed that his removal from the VA was being proposed and that

the final determination would be made by Craig Howard ("Howard"), the Director of the

Canandaigua VA. {Id.). Plaintiff was given a written summary of the action being taken

against him and was allowed to respond to the notice of proposed removal in writing. (Dkt.

189-4 at 62-65; Dkt. 189-7 at 96-97). VA police ultimately escorted Plaintiff from this

meeting to gather his keys and personal effects and to leave the facility. (Dkt. 189-7 at

143).



                                             10-
       Plaintiff was placed on paid administrative leave during the review of his proposed

removal, during which time he was paid his regular salary as a part-time chaplain. {Id. at

18). On July 18,2012, Howard issue a written notice ofremoval to Plaintiff, effective July

21, 2012. (Dkt. 189-4 at 72-73).

       C.     Post-Termination Events


       After Plaintiff was terminated, the New York State Department of Labor (the

"NYSDOL")submitted a form to the Canandaigua VA regarding Plaintiff's application for

unemployment benefits. (Dkt. 189-7 at 108). Flick, who, like Plaintiff, is Catholic,

completed the form, and listed the reasons Plaintiff had been terminated. {Id.). There is no

evidence in the record that the VA was otherwise involved in the processing of Plaintiffs

NYSDOL application for unemployment benefits.

       Plaintiff also claims that he was denied continuation of his health insurance benefits,

in violation ofthe Consolidated Omnibus Budget Reconciliation Act of 1988("COBRA").

The Court notes as a threshold matter that, as it has previously instructed Plaintiff, COBRA

does not apply to federal employees. Instead, continuation of health insurance benefits for

federal employees is governed by the Federal Employees Health Benefits Amendments Act,

under which federal employees are entitled to Temporary Continuation of Coverage

("TCC"), which is similar to, but distinct from, the benefits available under COBRA.

       Crouse testified that, to her knowledge, she gave Plaintiff all the information he

needed to obtain continuation of his health insurance benefits. {Id. at 38). Sheila Jones

("Jones"), who is now the Director of Human Resources at the Canandaigua VA, has

submitted a sworn affidavit explaining that TCC premiums are not paid for or contributed

                                           - 11 -
to by the VA and that employees who wish to enroll for TCC must affirmatively complete

an application. {Id. at 126). The VA does not approve or deny requests for TCC; instead,

it merely processes applications received from separating employees. {Id. at 127). Emails

exchanged between Plaintiff and Crouse in August 2012 confirm that Plaintiff was told

what forms he needed to complete if he wished to continue his health insurance benefits.

(Dkt. 189-4 at 112). There is no record that Plaintiffever submitted an application for TCC

benefits to the VA. {Id.).

       In September 2012, John Batten ("Batten") sent an email to Plaintiff asking him if

he was still interested in the vacant full-time Catholic chaplain position at the Canandaigua

VA. (Dkt. 183-4 at ^ 211). Batten is employed as a program analyst at the VA National

Chaplain Center in Hampton, Virginia, and was unaware that Plaintiff had filed an

employment discrimination complaint. (Dkt. 189-7 at 2-6). After contacting Plaintiff,

Batten learned that Plaintiffs ecclesiastical endorsement had been cancelled, rendering

Plaintiff ineligible for chaplain positions at the VA. {Id. at 5).

II.    Procedural History


       This matter has a long and fairly complicated procedural history, which is

summarized here only to the extent necessaiy.

       Plaintiff filed a formal discrimination complaint on August 4, 2012, alleging

discrimination based on national origin and religion, as well as retaliation. (Dkt. 189-6 at

21-43). On July 16, 2013, the VA's Office of Employment Discrimination Complaint

Adjudication ("OEDCA") issued a Final Agency Decision finding that Plaintiff had not



                                            - 12
demonstrated that he was discriminated or retaliated against. {Id. at 46-71).'^ The Final

Agency Decision specifically informed Plaintiff that with respect to Claim 8 (his claim

regarding his removal from the VA), his complaint is a "mixed case" and either an appeal

with the Merit Systems Protection Board or a civil action in the appropriate United States

district court must be filed within 30 days. {Id. at 70). With respect to Plaintiffs other

claims, the Final Agency Decision informed Plaintiff that he could file a civil action within

90 days. {Id. at 69).

       Plaintiff commenced the instant action on October 15, 2013. (Dkt. 1). Plaintiff

initially named as defendants a number of individuals and the Canandaigua VA. {Id.). On

September 29, 2014, the Court entered a Decision and Order dismissing several of

Plaintiffs claims and substituting the Secretary of the VA as the sole defendant as to all

remaining claims. (Dkt. 58).




       "[T]he Second Circuit has held that the findings of an administrative agency
resulting from an investigation made pursuant to authority granted by law are generally
admissible under the public records exception to the hearsay rule, unless the sources of
information or other circumstances indicate lack of trustworthiness." Lovejoy-Wilson v.
Noco Motor Fuels, Inc., 242 F. Supp. 2d 236, 242(W.D.N.Y. 2003)(quotation omitted).
"The consideration, if any, to be given to [agency] findings is within the sound discretion
ofthe trialjudge." Green v. Harris Publ'ns, Inc., 331 F. Supp. 2d 180,191 (S.D.N.Y. 2004)
(discussing findings made by the Equal Employment Opportunity Commission("EEOC")).
"However,'the EEOC's findings are ordinarily entitled to great weight[.]"' Edmonston v.
MOM Grand Air, Inc., 808 F. Supp 197, 201 (E.D.N.Y. 1992)(quoting Weise v. Syracuse
Univ., 552 F.2d 397,413(2d Cir. 1975)).



                                           - 13-
       On January 21, 2015,the Court entered a Decision and Order permitting Plaintiff to

file an amended complaint, with certain restrictions. (Dkt. 77). Plaintiffs Amended

Complaint, the operative pleading in this matter, was filed on January 22, 2015. (Dkt. 78).

       Discovery in this matter closed on January 30, 2018. (Dkt. 180). Plaintiff filed his

motion for summary judgment on March 23, 2018 (Dkt. 183), and Defendant filed his

opposition to Plaintiffs motion and his own motion for summary judgment on April 27,

2018(Dkt. 189). Plaintiff filed opposition papers on both June 18, 2018, and July 2, 2018.

(Dkt. 194; Dkt. 195; Dkt. 198). Defendant filed reply papers on July 25,2018(Dkt. 200),

and Plaintiff filed sur-reply papers on August 6,2018(Dkt. 201).

       On February 25, 2019, Plaintiff filed a motion for "release of court decisions on

motions for summary judgment." (Dkt. 206).

                                      DISCUSSION


I.     Legal Standard


       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes "that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a). The Court should grant summary judgment if, after considering the evidence in the

light most favorable to the nonmoving party, the court finds that no rational juiy could find

in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007)(citing Matsushita Elec.

Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 586-87(1986)).

      "The moving party bears the burden of showing the absence of a genuine dispute as

to any material fact...." Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473,486(2d

                                           - 14-
Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the party

moving for summary judgment may meet its burden by showing the evidentiary materials

of record, if reduced to admissible evidence, would be insufficient to carry the non-

movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y. 2011)(citing Celotex Corp. v. Catrett, All U.S. 317, 322-23(1986)). Once the

moving party has met its burden, the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. ConcentraHealth Servs., Inc., 781

F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir.

2011)). Specifically, the non-moving party "must come forward with specific evidence

demonstrating the existence ofa genuine dispute of material fact." Brown,654 F.3d at 358.

Indeed, "the mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact." Anderson v. Liberty Lobby, Inc., All U.S.

242, 247-48 (1986).

II.    PlaintifPs Motion for "Release of Court Decisions on Motions for Summary
       Judgment"


       As an initial matter, the Court notes that on February 25, 2019, Plaintiff fried a

motion for "release of court decisions on motions for summary judgment." (Dkt. 206).

Plaintiff asserts therein that "[n]o Pro Se case has been allowed to stay this long in the

judicial history ofthe United States." {Id. at 1). In light ofPlaintiffs history of repeatedly

asserting wrongdoing on the part ofthe Court and opposing counsel {see, e.g., Dkt. 63; Dkt.


                                            - 15 -
68; Dkt. 71), the Court finds it appropriate to briefly address Plaintiffs apparent assertion

that his case has been impermissibly or inappropriately delayed.

       First, Plaintiffs statement that his is the longest-standing pro se case in the "judicial

history ofthe United States" is false. There are numerouspro se cases pending in this Court

and in district courts across the nation that were commenced prior to Plaintiffs action.

       Second, it is Plaintiffs own litigation conduct that has caused this matter to take

longer than a typical case. From the beginning of this matter. Plaintiff has insisted upon

filing "duplicative, voluminous, and meritless motions." (Dkt. 77 at 21;see also Dkt. 87 at

2-3 (noting Plaintiffs "practice of filing seriatim meritless motions")). Plaintiff continued

this behavior throughout the case, in spite of repeated warnings by the Court. Plaintiff

further engaged in discovery misconduct, resulting in the imposition of sanctions against

him {see Dkt. 169) and disobeyed the Court's orders regarding filing seriatim summary

judgment motions {see Dkt. 144; Dkt. 163; Dkt. 174; Dkt. 178). Plaintiff also refused to

accept the Court's repeated explanations that his consent was not required for the matter to

be referred to a magistrate judge for supervision of non-dispositive pre-trial matters. {See

Dkt. 140 at 2). Despite Plaintiffs conduct, at all times the Court has given due and

appropriate consideration to the motions filed by Plaintiff and has issued decisions as

expeditiously as possible in light of the Court's heavy criminal and civil caseload. Any

suggestion by Plaintiff to the contrary is without basis.

       To the extent Plaintiff seeks affirmative relief in his motion for "release of court

decisions on motions for summary judgment," his request has been mooted by the instant

Decision and Order, which resolves all outstanding issues in this case. Accordingly,

                                            - 16-
Plaintiffs motion for "release of court decisions on motions for summary judgment" is

denied.


III.   Claims Already Dismissed by the Court

       The Court notes that Plaintiff purports to seek summary judgment as to claims

already dismissed in prior court orders. In particular, Plaintiff makes numerous arguments

related to his termination from the VA. {See, e.g., Dkt. 183-3 at 7-9). In a Decision and

Order dated September 29, 2014 (Dkt. 58), this Court determined that Plaintiff had failed

to administratively exhaust his wrongful discharge claim within the statutorily required time

frame and dismissed Plaintiffs claim to the extent it was based on his termination {id. at

30-32). To the extent that Plaintiffs summary judgment motion seeks reconsideration of

this ruling, it is denied. Plaintiff has failed to present any admissible evidence calling into

question the Court's prior ruling or to otherwise demonstrate that the Court's ruling should

be revisited. As such, to the extent Plaintiffs motion for summary judgment can be read

as requesting reconsideration ofthe Court's dismissal of his wrongful discharge claim, it is

denied.


       Plaintiffs summary judgment motion also appears to challenge the Court's prior

decision denying his request to join the Archdiocese for Military Services as a Defendant

in this matter. {See Dkt. 140). Again, Plaintiff has failed to set forth any plausible reason

that the Court's prior ruling in this regard should be disturbed and any request to that effect

by him is denied.




                                            - 17-
IV,    Plaintiffs Title VII Claims


       Plaintiff has asserted numerous claims under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq. ("Title VII"). "Title VII prohibits employment-related

discrimination on the basis of race, color, religion, sex, or national origin and retaliation

against employees who complain about discrimination. In 1972, Congress extended Title

VII's protection to employees ofthe federal govemment[.]" Mathirampuzha v. Potter, 548

F.3d 70, 74 (2d Cir. 2008). Title VII is "the exclusive remedy available to federal

employees who allege employment discrimination." Wilder v. U. S. Dep't of Veterans

Affairs, 175 F. Supp. 3d 82, 88(S.D.N.Y. 2016)(quotation omitted).

       A.     Failure to Timely Exhaust Administrative Remedies

       "Prior to bringing suit under Title VII, a federal government employee must timely

exhaust the administrative remedies at his disposal." Mathirampuzha, 548 F.3d at 74

(quotation and alterations omitted). As one court in this Circuit has recently explained, the

Equal Employment Opportunity Commission's("EEOC")regulations require that prior to

filing a lawsuit a federal employee;

      (1) consult with a counselor at the relevant agency's Equal Employment
      Office ("EEO") within 45 days of the alleged discriminatory act, and, if the
      matter is not resolved after a mandatory counseling period,

      (2)file a formal written administrative complaint("EEO complaint") within
      15 days of receipt of the EEO counselor's notice of final interview and right
       to file a formal complaint("EEO notice").

       The employee may then file a civil action (i) within 90 days of notice of a
       final agency decision on his or her EEO complaint, or(ii) after 180 days from
       the filing ofthe EEO complaint if the agency has not yet rendered a decision.



                                           - 18-
Wilder, 175 F. Supp. 3d at 88-89. An EEO complaint filed more than 45 days after the

alleged discriminatory act is untimely. Id. at 89.

       In this case, Plaintiff made initial contact with the VA's Office of Resolution

Management on May 18,2012. (Dkt. 189-6 at 12). As such, for any acts of discrimination

that occurred more than 45 days before May 18, 2012 (that is, before April 3, 2012),

Plaintiff failed to timely exhaust his administrative remedies. Moreover, Plaintiff has not

shown that this deadline should be equitably tolled. See Wilder, 175 F. Supp. 3d at 89-90

(equitable tolling of the 45-day deadline is warranted only in "a limited number of cases"

where "extraordinary circumstances exist," and "the burden of demonstrating the

appropriateness of equitable tolling lies with the plaintiff (quotations and alteration

omitted)).

       Accordingly, Plaintiffcaimot pursue any claims based on actions that occurred prior

to April 3,2012. In particular. Plaintiffcannot pursue any claims based on the initial payroll

errors that occurred in 2011 and that were discovered at the latest by February 2012.

Plaintiff also cannot pursue any claims based on his November 2011 performance appraisal.

Defendants' motion for summary judgment is granted with respect to these claims.

       B.     Disparate Treatment Claims


       Plaintiff has alleged various claims of disparate treatment during the course of his

employment at the Canandaigua VA. In particular, the following claims of discriminatory

disparate treatment remain in this action: (1) Plaintiff claims that he was wrongfully

required to track his work hours on a sign-in sheet;(2)Plaintiff claims that his request for

a waiver of indebtedness was denied for discriminatory reasons;(3)Plaintiff claims that he

                                           - 19-
was overcharged for health benefits between March 2012 and July 2012 because he was a

full-time employee;(4)Plaintiffclaims that he did not received paystubs for approximately

one year and that when he did receive copies some were blank;(5)Plaintiff claims that he

did not receive full-time tuition benefits; (6) Plaintiff claims that he did not receive a

performance evaluation in June 2012;(7) Plaintiff claims that his supervisors interfered

with his performance ofhisjob duties in a variety ofways,including by wrongfully ordering

him to return keys to the facility engineer and taking no action after he reported the incidents

with Moeller;(8)Plaintiff claims that he was wrongfully asked to attend a meeting in May

2012 to discuss his performance issues; (9) Plaintiff claims that he was discriminated

against in not being promoted to a full-time position when Smith-Soucier left the VA in

March 2012 and in subsequently not being hired for the full-time chaplain position in

September 2012;(10)Plaintiff claims that he was discriminated against by being asked to

attend a meeting regarding his proposed removal on June 21, 2012;(11) Plaintiff claims

that Defendant wrongfully interfered in his receipt of unemployment benefits from New

York State;(12) Plaintiff claims that Defendant wrongfully denied him continued health

insurance benefits; and (13)Plaintiff claims that he was discriminated against when Searle

spoke to Father Condon. (5'eeDkt. 183-4). Plaintiff seeks summary judgment with respect

to each of these claims, while Defendant opposes Plaintiffs motion and seeks summary

judgment in his favor.

      "At the summary-judgment stage, properly exhausted Title VII claims are ordinarily

analyzed under the familiar burden-shifting framework of McDonnell Douglas Corp. v.



                                            -20-
Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), and its progeny."

Mathirampuzha, 548 F.3d at 78.

       At the first stage of the McDonnell Douglas analysis, the plaintiff bears the
       burden of establishing a primafacie case of discrimination by showing that:
       1) he belonged to a protected class; 2) he was qualified for the position; 3)
       he suffered an adverse employment action; and 4)the adverse employment
       action occurred under circumstances giving rise to an inference of
       discriminatory intent.

Id. (quotation omitted). Once the plaintiff has established a primafacie case:

      [T]he burden of production shifts to the employer to proffer a legitimate,
      nondiscriminatory reason for the action. Ifthe employer meets its burden of
      production, the inference of discrimination raised by the prima facie case
      then drops out and the plaintiff must prove by a preponderance of the
      evidence that the employer's proffered reason is merely a pretext for
       discrimination.


Brennan v. Metro. Opera Ass'n, Inc., 192 F.3d 310, 316-17 (2d Cir. 1999) (citation

omitted).

      In this case, there is no dispute that Plaintiff belonged to a protected class. Nor, for

purposes of the instant motions, has Defendant argued that Plaintiff was not qualified for

the position of chaplain. Accordingly, the Court has focused its analysis on (1) whether

Plaintiff experienced an adverse employment action and (2) whether any such adverse

employment action occurred under circumstances giving rise to an inference of

discrimination.


              1.    Adverse Employment Actions


       Under Title VII, "adverse employment action" is defined as a "materially adverse

change in the terms and conditions of employment" that is "more disruptive than a mere

inconvenience or an alteration of job responsibilities." Sanders v. N.Y.C. Human Res.

                                           -21 -
Admin., 361 F.3d 749, 755 (2d Cir. 2004)(quotations omitted). Examples of an adverse

employment action include "termination of employment, a demotion evidenced by a

decrease in wage or salary, a less distinguished title, a material loss of benefits, significantly

diminished material responsibilities[.]" Id. (quotation omitted). In this case, the majority

of the adverse actions claimed by Plaintiff do not rise to this level. In particular, and for

the reasons discussed below, the Court finds that the only cognizable adverse employment

actions are Plaintiffs claims that his request for a waiver of indebtedness was denied, that

he was not promoted to a full-time chaplain in March 2012,that he was not selected for the

full-time chaplain position in May and September 2012, that he did not receive a

performance evaluation in June 2012, and that he was denied health insurance benefits.

                      a.     Requirement that Plaintiff Track his Work Hours

       Requiring an employee to sign in and out of work is not an adverse employment

action.   See Lee v. N.Y. State Dep't of Health, Nos. 98Civ.5712(RMB)(HBP),

99Civ.4859(RMB)(HBP), 2001 WL 34031217, at *17(S.D.N.Y. Apr. 23, 2001)("[WJith

respect to plaintiffs time sheets, plaintiff has failed to establish how the monitoring of an

employee's hours and their corresponding submissions requesting payment for those hours,

constitutes adverse employment action."). Defendants have submitted, and Plaintiff has

failed to rebut, competent evidence showing that part-time chaplains at the Canandaigua

VA were required to utilize time sheets. This was a standard part ofPlaintiffs employment,

not a deviation from it.




                                             -22-
                      b.     Claim that Plaintiff did not Receive Pavstubs

       Plaintiffs claim that he did not receive paystubs for almost a year and that when he

did receive paystubs some were blank is unsupported by the evidence of record, and a

reasonable jury could not find that this constituted an adverse employment action. Even

accepting Plaintiffs claim that he did not receive a paper copy of his earnings statement(a

fact which is supported only by Plaintiffs own unsubstantiated claims), Christensen

testified, and Plaintiff has failed to point to any evidence to rebut, that Plaintiff had access

to a computerized version of his earnings statements throughout his employment. (Dkt.

189-7 at 19). Not receiving an earnings statement in his preferred form does not constitute

an adverse employment action that materially altered the terms and conditions ofPlaintiffs

employment.

                     c.      Claim that Plaintiff did not Receive Tuition Benefits and
                             was Overcharged for Health Benefits

       Plaintiffs claims that he was denied tuition benefits and overcharged for health

benefits are unsupported by the record. The crux of these claims is that Plaintiff believes

he became a full-time employee of the VA in March 2012 and was therefore entitled to the

benefits a full-time employee would receive. The record conclusively demonstrates that

Plaintiffs belief is incorrect. Plaintiff did not become a full-time VA employee in March

2012. As Defendant has amply demonstrated, and Plaintiff has failed to rebut, VA policy

did not permit Plaintiffs promotion to a full-time position without first posting the opening

and seeking other potential candidates. Defendant has also produced evidence, unrebutted




                                              23-
by Plaintiff, that it was standard procedure for a part-time employee to take on additional

hours to provide additional coverage.

       The only evidence Plaintiff has for his claim that he was made full-time in March

2012 are his own unsubstantiated statements. A plaintiffs "unsubstantiated and self-

serving testimony is insufficient, without more,to defeat summary judgment." New World

Sols., Inc. V. NameMedia Inc., 150 F. Supp. 3d 287, 326 (S.D.N.Y. 2015); see also Ne.

Research, LLC v. One Shipwrecked Vessel, 729 F.3d 197, 213-14 (2d Cir. 2013)

(conclusory, unsubstantiated allegations are insufficient to defeat a motion for summaiy

judgment). A rational jury could not conclude on the record before the Court that Plaintiff

became a full-time VA employee, and therefore also could not conclude that Plaintiff was

wrongly denied the tuition and health insurance benefits to which a full-time employee was

entitled.


                     d.    Claims Regarding Supervision and Job Duties

       Plaintiff has a litany of complaints about the manner in which he was supervised

during his VA employment. In particular. Plaintiff claims that he was required to work

with volunteers who provided services to Catholic patients, that he was required to change

a meeting location from a conference room to his office, that he was requested to turn over

particular keys, that he was asked to attend various meetings regarding his work

performance, that Searle reassigned some of his duties, and that he was not provided

training. {See Dkt. 183-4 at   119-65). None ofthese actions, considered individually or

as a whole, rises to the level of an adverse employment action.



                                          -24
       "[E]veryday workplace grievances, disappointments, and setbacks" such as location

changes are not adverse employment actions for purposes of a Title VII discrimination

claim. Cunningham v. N.Y. State Dep't ofLabor^ 326 F. App'x 617, 619 (2d Cir. 2009)

(finding that reassignment of the plaintiffs office space did not constitute an adverse

employment action). Courts have also found that taking away an employee's keys does not

constitute an adverse employment action. See, e.g., Colon v. Fashion Inst. of Tech. (State

Univ. ofN.Y.), 983 F. Supp. 2d 277, 287 (S.D.N.Y. 2013)(taking away an employee's

bathroom keys was not an adverse employment action).^

      Plaintiff also does not dispute that it was standard VA practice to utilize volunteers

and has proffered no plausible explanation for how requiring him to work with volunteers

potentially constituted an adverse employment action.        The fact that Plaintiff had

theological differences and disagreements with VA volunteers is the sort of interpersonal

issue that exists in every workplace and does not constitute an adverse employment action.

       With respect to the specific issue of Plaintiffs interaction with Moeller, although

Plaintiff makes the unsubstantiated claim that nothing was done about his complaints, the

evidence of record shows that Searle in fact investigated the claim, consulted with Flick,

and spoke to Moeller and told him that his actions were inappropriate. (Dkt. 189-6 at

51-52). Contemporaneous email records show that Searle informed Plaintiff that he had




^     The record in this case does not support the conclusion that Plaintiffs keys were
ever taken from him, as opposed to Plaintiff having been requested to turn over keys and,
when he protested, alternative arrangements having been made. As such. Plaintiffs claim
of an adverse employment action is even weaker than in cases where keys were actually
confiscated.

                                          -25-
spoken to Moeller on April 10, 2012, approximately nine days after the incident originally

occurred, and approximately one week after Moeller's name was given to Searle, and that

the situation had been resolved. (Dkt. 189-4 at 98). Plaintiffs claim that Moeller had

grabbed his arm on May 6, 2012, was also investigated, and Plaintiff and Moeller were

separated from working together as a result. (Dkt. 189-6 at 52). Accordingly, there is no

basis to conclude that Plaintiff was wrongfully forced to work with a volunteer who had

mistreated him, so as to constitute an adverse employment action.

       Searle's reassignment of some of Plaintiffs duties to himself in order to ease

Plaintiffs workload also does not constitute an adverse employment action. In order to

sustain this claim. Plaintiff must demonstrate that this reassignment of duties resulted in

"significantly diminished material responsibilities." Abboudv. Cty. ofOnondaga, N.Y,34\

F. Supp. 3d 164, 179(N.D.N.Y. 2018)(quoting Demoret v. Zegarelli, 451 F.3d 140, 151

(2d Cir. 2006)). No evidence to support such a finding exists in the record before the Court.

       Turning to Plaintiffs allegation that he was denied training, inadequate training may

constitute an adverse employment action, "but only in circumstances where an employer

denies necessary job training to an employee and the terms and conditions of his

employment are thereby harmed.", Carpenter v. City ofMount Vernon, 198 F. Supp. 3d

272, 279-80 (S.D.N.Y. 2016). Allegations of a denial of training that are "vague and

unsupported" are insufficient to defeat a motion for summary judgment. Rodriguez v. Long

Island Am. Water, Inc., No. 12-cv-2970(JFB)(ARL), 2014 WL 4805021, at *14(E.D.N.Y.

Sept. 26,2014). Moreover,"[wjhen an employee cannot show material harm from a denial

oftraining, such as a failure to promote or a loss ofcareer advancement opportunities,there

                                           -26-
is no adverse employment action." Hill v. Rayboy-Brauestein, 467 F. Supp. 2d 336, 352

(S.D.N.Y. 2006). In this case, the evidence of record shows that Plaintiff received basic

chaplain orientation training and that Plaintiffs request for hospice training was approved

by Searle. (Dkt. 189-7 at 179,190). Plaintiff has failed to produce or identify any evidence

to support the conclusion that he was denied necessary job training.

                     e.     Claims Regarding Meetings to Discuss Performance

       Being required to attend meetings to discuss performance issues is not an adverse

employment action. "Criticism of an employee in the course of evaluating and correcting

her work is not, in itself, a materially adverse employment action." Dimitracopoulos v. City

ofN.Y.,26 F. Supp. 3d 200,214(E.D.N.Y. 2014)(citing Weeks v. N.Y. State Div. ofParole,

273 F.3d 76, 86 (2d Cir. 2001)). "A thin-skinned worker's reaction to criticism by a

supervisor will not support a claim of... discrimination unless it is outside the bounds of

appropriate supervision[.]" Id. Here, it is well-documented that numerous complaints and

performance issues had been raised with respect to Plaintiff, and it was not out of bounds

for Plaintiffs supervisors to attempt to meet with him to discuss these issues. While

Plaintiff may have been offended by his supervisors' attempts to meet with him, those

meetings did not constitute adverse employment actions.

                    f.      Claim that Searle Met with Father Condon

       Searle's meeting with Father Condon of the Catholic diocese of Rochester does not

constitute an adverse employment action.^ Plaintiffs speculation that this meeting was


^     Nor,as Plaintiffseems to assert, does it constitute a violation ofhis First Amendment
rights. There is no evidence in the record that Searle's conversation with Father Condon
                                          -27-
evidence of some conspiracy to remove him from the VA is wholly unsupported by the

record. Searle was Plaintiffs supervisor and was performing due diligence regarding

complaints against Plaintiff. It was a proper part of that supervision for Searle to have a

conversation with a former employer of Plaintiff.

              2.        Inference of Discrimination


       The Court further finds that Plaintiff has not established that any adverse

employment action in this case occurred under circumstances giving rise to an inference of

discrimination.


       Inference of discrimination is a flexible standard that can be satisfied
       differently in differing factual scenarios.... An inference of discrimination
       can be drawn from circumstances such as the employer's criticism of the
       plaintiffs performance in ethnically degrading terms; or its invidious
       comments about others in the employee's protected group; or the more
       favorable treatment of employees not in the protected group; or the sequence
       ofevents leading to the plaintiffs adverse employment action, or by showing
       that an employer treated an employee less favorably than a similarly situated
       employee outside his protected group.

Brown v. Xerox Corp., 170 F. Supp. 3d 518, 532(W.D.N.Y. 2016)(quotation and original

alterations omitted).

       As an initial matter, the Court notes that the mere fact that Plaintiff and the VA

decision makers at issue are of different religions and national origins does not, by itself,

demonstrate an inference of discrimination. See, e.g., Johnson v. City ofN.Y.,669 F. Supp.




had anything to do with Plaintiffs religious beliefs, as opposed to Plaintiffs conduct during
the course of his employment. The evidence of record shows that Searle met with Father
Condon solely to inquire as to Plaintiffs conduct in a prior place of employment and not
for any religiously-based reason. It is not a violation of the First Amendment for a
governmental employer to speak to a former employer.
                                           -28-
2d 444,450(S.D.N.Y. 2009)(citing Yusufv. Vassar Coll., 35 F.3d 709,71(2d Cir. 1994)));

Holdmeyer v. Veneman, 321 F. Supp. 2d 374, 382 (D. Conn. 2004), ajf'd sub nom.

Holdmeyer v. Dep't of Agric., 146 F. App'x 535 (2d Cir. 2005). Plaintiffs repeated

arguments to the contrary are without merit. (See, e.g., Dkt. 183-3 at 17(arguing Plaintiff

has shown discrimination because "[a]11 who discriminated against this Plaintiff are

Protestants and are American bom but Plaintiff is Catholic, an American citizen but not

bom in America"); Dkt. 189-7 at 56-57 (at deposition, when asked why he thought that

Searle and Lind had discriminated against him on the basis of his religion. Plaintiff stated

that it was because they were not Catholic and "you know what goes between Protestants

and Catholics"); id. at 58 (when asked for evidence that Searle and Lind discriminated

against him on the basis of his national origin. Plaintiffstated "[bjecause they were not bom

in Nigeria")).

       Nor are there any other circumstances in this case that support an inference of

discrimination. Plaintiff has identified a single interaction during the course of his VA

employment that involved a protected characteristic—^his claim that Moeller told him that

he hated his accent and the way he talked. While this statement is inappropriate and

insensitive, Moeller was not a decision maker at the VA,but was merely a volunteer. There

is no evidence that Moeller had any impact whatsoever on any of the actions Defendant

took with respect to Plaintiffs employment. See Sanderson v. N.Y. State Elec. & Gas

Corp., 560 F. App'x 88, 93 (2d Cir. 2014)(finding no inference of discrimination where

the plaintiff failed to produce any evidence showing that the individuals who harassed her

"played any role in the decision to terminate her employment");Rightnour v. Tijfany & Co.,

                                           -29-
354 F. Supp. 3d 511, 522(S.D.N.Y, 2019)(finding no inference ofreligious discrimination

where there was "no evidence that any of the decision-makers harbored religious animus

... against Catholics"). Moreover, Plaintiff testified at his deposition that he had never

heard Searle or any of the other involved VA decision makers express animosity based on

his religion or national origin. (Dkt. 189-7 at 87-88).

       There is also no evidence that Plaintiff was treated differently from similarly situated

employees ofdifferent races,religions, or national origins. The sole concrete claim Plaintiff

makes in this regard is that he was the only chaplain who was required to sign in on a time

sheet. However,this assertion is unsubstantiated and flatly contradicted by the evidence of

record. Multiple VA employees with personal knowledge, including Searle himself,

confirmed that Searle was required to sign in when he was a part time chaplain. (See Dkt.

189-7 at 132, 174). Moreover, Lind identified five other part-time chaplains who were

required to sign in (id. at 132), and Defendant produced sample sign-in sheets corroborating

this testimony(Dkt. 189-4 at 75-76). Plaintiffs mistaken beliefthat he was singled out and

required to track his hours is not evidence of discriminatory conduct.

       Considering the specific adverse employment actions alleged by Plaintiff, there is

no evidence whatsoever that the Waiver Committee, which was responsible for the denial

of Plaintiffs request for a waiver of indebtedness, was motivated by any impermissible

consideration. To the contrary, there is no indication that the members of the Waiver

Committee were even aware ofPlaintiffs religion or national origin. Dawson,Christensen,

and Howard, the Canandaigua VA employees who were familiar with Plaintiff, actively



                                            -30
assisted him in trying to get his debt waived. That they were ultimately unsuccessful is not

evidence of discriminatory intent.

       There is also no evidence that Plaintiff was not promoted to a full-time position in

March 2012 as a result of discrimination. The evidence of record is clear that the VA's

human resources procedure required that the position be approved and posted and that it

could not simply be given to Plaintiff. (See, e.g., Dkt. 189-7 at 35, 135). The fact that VA

employees complied with standard VA policies in filling the position vacated by Smith-

Soucier is not evidence of unlawful discrimination.

       The decision not to hire Plaintifffor the full-time chaplain position in May 2012 and

the failure to provide a performance evaluation in June 2012 also did not occur under

circumstances giving rise to an inference of discrimination.         There is no evidence

whatsoever in the record suggesting that the decision makers with respect to these decisions

were motivated by Plaintiffs religion or national origin. To the contrary, the record is clear

that Plaintiff was not given a performance evaluation in June 2012 because the decision to

recommend removal had already been set in motion, and performance evaluations were not

given in such circumstances. (See Dkt. 189-7 at 103). It is further clear that Plaintiff was

not hired for the full-time chaplain position in May 2012 because of the numerous

complaints that had been lodged against him and his documented performance issues,

including his refusal to attend the May 4th meeting. Again, Plaintiff has produced no

evidence whatsoever to suggest that these actions were taken as a result of his religion or

national origin.



                                           -31 -
       Plaintiff also has not produced evidence from which a rational jury could conclude

that he was denied continuation of health insurance benefits for discriminatory reasons.

Grouse testified that,to her knowledge,she had given Plaintiff all the information he needed

to apply for TCC,and that he was provided contact information if he had further questions.

(Dkt.189-7 at 38). Moreover and more importantly, as Jones explained, the VA does not

approve or deny TCC benefits. It can only process applications and there is no evidence

that Plaintiff ever submitted an application. {Id. at 126-27).

       Finally, there is no evidence that Plaintiff was not hired for the full-time chaplain

position in September 2012 as a result of unlawful discrimination. To the contrary, it is

undisputed that at that point in time. Plaintiffs ecclesiastical endorsement had been

cancelled, rendering Plaintiff ineligible for chaplain positions at the VA. {Id. at 5).

       In sum,there is no evidence in the record from which a rational jury could conclude

that any adverse employment action against Plaintifftook place under circumstances giving

rise to an inference of discrimination. Plaintiff therefore cannot satisfy the requirements of

a prima facie claim of disparate treatment under Title VII, and Defendant is entitled to

summary judgment with respect to these claims.

       C.     Hostile Work Environment Claim


      [T]o prevail on a hostile work environment claim under Title VII, a plaintiff
      must make a prima facie showing that [his] workplace was permeated with
      "discriminatory intimidation, ridicule, and insult .. . sufficiently severe or
      pervasive to alter the conditions of the victim's employment and create an
      abusive working environment," and show a specific basis for imputing the
      conduct that created the hostile work environment to [his] employer.




                                            -32-
McCullough V. Xerox Corp.,942 F, Supp. 2d 380,385(W.D.N.Y. 2013)(quotingi/arm v.

Forklift Sys., Inc.,510 U.S.17,21(1993)). "The test for hostile work environment has both

an objective and a subjective component: A work environment will be considered hostile if

a reasonable person would have found it to be so and if the plaintiff subjectively so

perceived it." Mormol v. Costco Wholesale Corp., 364 F.3d 54, 58 (2d Cir. 2004)

(quotation omitted).

       Whether a reasonable person would find a given work environment to be
       hostile depends on the totality of the circumstances; considerations include:
       (1)the frequency of the conduct,(2)the severity of the conduct,(3) whether
       the conduct is physically threatening or humiliating, or a mere offensive
       utterance, and (4) whether the conduct unreasonably interferes with the
       employee's work performance.

Id. (quotation omitted). Summary judgment on a hostile work environment claim is

appropriate if the Court concludes "as a matter oflaw that no rational juror could view [the

defendant's conduct] as...an intolerable alteration of[the plaintiffs] working conditions."

Holtz V. Rockefeller & Co., Inc., 258 F.3d 62, 75 (2d Cir. 2001)(quotation omitted and

alterations in original).

       A hostile work environment claim is "a wholly separate cause of action designed to

address other types of work place behavior [than discriminatory adverse employment

actions], like constant jokes and ridicule or physical intimidation." Hughes v. Xerox Corp.,

37 F. Supp. 3d 629, 648 (W.D.N.Y. 2014)(quotation omitted). Importantly, Title VII is

"not a general civility code," Bickerstaffv. Vassar Coll., 196 F.3d 435,452(2d Cir. 1999),

and "[w]ork environments that are hostile for non-discriminatory reasons do not fall within



                                          -33-
the ambit of Title VII," DeLaurencio v. Brooklyn Children's Ctr., Superintendent, 111 F.

Supp. 3d 239, 248-49(E.D.N.Y. 2015)(quotation omitted).

       On the record before the Court in this case, no rational jury could find that Plaintiff

was subjected to a hostile work environment based on a protected characteristic. The sole

factual allegation that has any relationship to any protected characteristic of Plaintiffs is

that on April 1, 2012, Moeller told Plaintiff that he hated his accent and the way he talked.

"Isolated incidents or episodic conduct will not support a hostile work environment claim."

Richardson v. N.Y. State Dep't Corr. Serv., 180 F.3d 426,440(2d Cir. 1999), abrogated on

other grounds by Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006).

Plaintiffs two interactions with Moeller, only one of which involved the use of

inappropriate language, simply do not rise to the level of a hostile work environment.

       None of the other allegedly hostile incidents identified by Plaintiff in this case have

any relation to a protected characteristic. "While facially neutral incidents may be

considered among the totality ofthe circumstances in any hostile work environment claim,

there must be a circumstantial or other basis for inferring that incidents [jneutral on their

face were in fact discriminatory." Cristofaro v. Lake Shore Cent. Sch. Dist., 473 F. App'x

28, 30(2d Cir. 2012)(quotations and original alteration omitted). No such basis exists in

this case. As the Court explained above, when asked to identify evidence for his claims of

discrimination. Plaintiff merely reiterated over and over again that the other employees of

whom he complained were of different races, religions, and national origin than him. This

is not evidence of discriminatory intent. Moreover, the evidence of record shows that

Plaintiffs supervisors investigated and took action with respect to Plaintiffs complaints

                                           -34-
regarding Moeller, again undercutting any inference of discrimination. Accordingly, the

Court finds that Defendant is entitled to summary judgment with respect to Plaintiffs

hostile work environment claim.


       D.     Retaliation Claim


       Plaintiff also asserts a Title VII retaliation claim.     Title VII contains an anti-

retaliation provision that makes it unlawful'"for an employer to discriminate against any ..

. employee[] or applicant[] . . . because [that individual] opposed any practice' made

unlawful by Title VII or 'made a charge, testified, assisted, or participated in' a Title VII

investigation or proceeding." Hicks v. Baines,593 F.3d 159,164(2d Cir. 2010)(alterations

in original)(quoting 42 U.S.C. § 2000e-2(a)). Retaliation claims are evaluated pursuant to

a three-step burden-shifting analysis. Id. First, the plaintiff must establish a primafacie

case by showing: "(1) participation in a protected activity;(2) that the defendant knew of

the protected activity; (3) an adverse employment action; and (4) a causal connection

between the protected activity and the adverse employment action." Id. "The plaintiffs

burden in this regard is de minimis, and the court's role in evaluating a summary judgment

request is to determine only whether proffered admissible evidence would be sufficient to

permit a rational finder offact to infer a retaliatory motive." Id. (quotation omitted).

       If the plaintiff sustains his initial burden, a presumption of retaliation arises and the

defendant must then "articulate a legitimate, non-retaliatory reason for the adverse

employment action." Id. (quotation omitted). Ifthe defendant can do so,"the presumption

of retaliation dissipates and the employee must show that retaliation was a substantial

reason for the adverse employment action." Id.(quotation omitted). "A plaintiffcan sustain

                                            -35 -
[that] burden by proving that a retaliatory motive played a part in the adverse employment

actions even if it was not the sole cause[.]" Id. (quotation omitted).

        Actions are "materially adverse" for purposes of a retaliation claim if they are

"harmful to the point that they could well dissuade a reasonable worker from making or

supporting a charge of discrimination." Id. at 165 (quoting Burlington, 548 U.S. at 57).

The Second Circuit has held that "petty slights or minor annoyances" are not materially

adverse for purposes of a Title VII retaliation claim. Rivera v. Rochester Genesee Reg'l

Transp. Auth., 743 F.3d 11, 24-25 (2d Cir. 2014). When deciding a summary judgment

motion as to a Title VII retaliation claim, in addition to considering alleged acts of

retaliation on their own,courts must consider them in the aggregate,"as even minor acts of

retaliation can be sufficiently 'substantial in gross' as to be actionable." Bowen-Hooks v.

City ofNew York, 13 F. Supp. 3d 179, 225 (E.D.N.Y. 2014)(quoting Hicks, 593 F.3d at

165).

        In this case. Plaintiff has identified the following actions as purportedly having been

undertaken in retaliation for his filing of an EEO complaint on May 8, 2012:(1)denial of

Plaintiffs application for the full-time chaplain position in May 2012; (2) Plaintiffs

termination; and (3) the purported failure to provide Plaintiff with information regarding

continuation of his health insurance. (Dkt. 183-3 at 20-22). As a threshold matter, the

Court notes that it has already dismissed Plaintiffs claims related to his termination for

failure to administratively exhaust, which encompasses any claim that Plaintiffs

termination was retaliatory. Accordingly, Plaintiffs retaliation claim cannot proceed on

the theory that he was terminated as a result of his discrimination complaint.

                                            -36-
       With respect to the other allegedly retaliatory actions taken by Defendant,the Court

finds that there is no support in the record for Plaintiffs assertion that he was wrongfully

denied the opportunity to continue his health insurance benefits after his termination. As

discussed above,the evidence ofrecord shows that Plaintiff was given the forms he needed

to complete and that he failed to submit an application. Defendant cannot be faulted for not

processing a TCC application that was never submitted. Accordingly,Plaintiffcannot show

any causal relationship between his protected activity and his alleged failure to obtain TCC

benefits.


       Finally, there is no evidence that Plaintiffs application for the full-time chaplain

position made in May 2012 was denied for retaliatory reasons. Even assuming that Plaintiff

could state a prima facie case of retaliation with respect to this failure to promote him.

Defendant has amply identified the legitimate, non-discriminatory reasons that Plaintiffwas

not hired. In particular, the numerous complaints that had been lodged against Plaintiff and

his insubordination (specifically, in refusing to attend the May 4th meeting) are more than

adequate rationale for the determination not to promote Plaintiff in May 2012. See Diello

V. Potter, 697 F. Supp. 2d 410, 414 (W.D.N.Y. 2010), aff'd, 413 F. App'x 344 (2d Cir.

2011)(finding legitimate, non-discriminatory reasons for non-promotion where the plaintiff

had an inadequate interview and reports of poor performance). Nothing in the record

suggests that these concerns were pretextual; to the contrary,they are well-documented and

arose from a variety ofsources. Moreover,the concerns in question in significant part pre

dated Plaintiffs protected activity, and many ofthose involved were unaware that Plaintiff

had filed a discrimination complaint. Under these circumstances, no rational jury could

                                          -37-
find that Defendant retaliated against Plaintiff. Accordingly, the Court grants summary

judgment to Defendant on Plaintiffs retaliation claim.

                                    CONCLUSION


       For all the foregoing reasons, Plaintiffs motion for summary judgment(Dkt. 183)

is denied and Defendant's motion for summary judgment(Dkt. 189)is granted. Plaintiffs

motion for "release of court decisions on motions for summary judgment" (Dkt. 206) is

denied as moot. The Clerk of Court is directed to enterjudgment in favor ofDefendant and

to close the case.


       SO ORDERED.




                                                            District Judge


Dated: March 29, 2019
       Rochester, New York




                                         -38
